      Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
JOSE SEVERINO, individually and on behalf of
others similarly situated,

                                   Plaintiff,                       20-cv-07235-GHW

                 -against-

KIANELY WINES & LIQUORS INC. (D/B/A
KIANELY LIQUOR STORE), EULOGIO ESPINAL
and MIRIAM ESPINAL
                                    Defendants.
----------------------------------------------------------------X




                MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                    APPLICATION FOR DEFAULT JUDGMENT




                                MICHAEL FAILLACE & ASSOCIATES, P.C.
                                   60 East 42nd Street, Suite 4510
                                    New York, New York 10165
                                          (212) 317-1200
                                       Attorneys for Plaintiff
            Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 2 of 12




            Plaintiff Jose Severino, by counsel, submits this memorandum of law in support of his

 application for a default judgment pursuant to Fed. R. Civ. P. 55(b) (2) and Local Rule 55.2(b).

 The pertinent facts, which compel the relief requested, are stated in the accompanying declaration

 of Michael Faillace and accompanying exhibits, and in Plaintiff’s declaration in support, and are

 cited below.

                                             I.        STATEMENT OF FACTS

            1.       The following facts are taken from the declaration of Jose Severino (“Severino

Dec.”, Exhibit I), the declaration of Michael Faillace (“Faillace Dec.”), and exhibits annexed

thereto, and the docket in this action. 1

            2.       Plaintiff commenced this action on September 4, 2020. This is an action for unpaid

minimum and overtime wages, liquidated damages, wage notice and statement violations, costs and

attorneys’ fees under the Fair Labor Standards Act (29 U.S.C. §§ 201, et seq., the “FLSA”) the New

York Labor Law (“NYLL”), and associated rules and regulations. Faillace Dec. ¶¶ 1-2; Ex. A.

Docket Entry (“DE”) 1. Copies of the Summons and Complaint were served pursuant to Fed. R.

Civ. P. 4(h) (1)(B) on Defendant Kianely wines & Liquors on September 17, 2020 by personally

serving Jeally Duran, an authorized agent within the business. Copies of the Summons and

Complaint were served on Eulogio Espinal on September 11, 2020 pursuant to Fed. R. Civ. P. 4(e)

(1) and New York C.P.L.R. § 308(2), by delivering the Summons and Complaint to Jane Doe, a

person of suitable age and discretion at the Defendant’s actual place of business and mailing copies

of each to Defendant Eulogio Espinal in accordance with the requirements of New York CPLR §

308(2). Copies of the Summons and Complaint were served on Miriam Espinal on September 11,

2020 pursuant to Fed. R. Civ. P. 4(e) (1) and New York C.P.L.R. § 308(2), by delivering the


 1
     The exhibits attached to the Faillace Dec. shall hereinafter be styled as “Ex. ___.”

                                                              1
        Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 3 of 12


Summons and Complaint to Jane Doe, a person of suitable age and discretion at the Defendant’s

actual place of business and mailing copies of each to Defendant Miriam Espinal in accordance

with the requirements of New York CPLR § 308(2 Exs. B, D, and F respectively. Proof of such

service as to Defendants thereof was filed on October 2, 2020 and October 5, 2020, respectively.

DE 10-12.

        3.      The Defendants failed to answer the Complaint. On November 30, 2020, the clerk

of the Court issued a certificate of default for Defendant Eulogio Espinal. Id. ¶ 3; Ex. C. On

November 30, 2020, the clerk of the Court issued a certificate of default for Defendant Miriam

Espinal. Ex. E. On November 30, 2020, the clerk of the Court issued a certificate of default for

Defendant Kianely Wines & Liquors Inc. Ex. G.

        4.      As alleged in the Complaint and accompanying affidavits, Plaintiff is a former

employee of Defendants. Exhibit A ¶¶ 1, 14, 30; Exhibit I ¶¶ 3. Defendants own(ed), operate(d),

and control(led) a liquor store, located at 1441 University Ave, Bronx, NY 10452 under the name

“Kianely Wines & Liquors.” Ex. A ¶ 2; Ex. I ¶ 3. Defendants Eulogio Espinal and Miriam Espinal

had the power to hire and fire the Plaintiff, control Plaintiff’s terms and conditions of employment,

and determine the rate and method of Plaintiff’s compensation. Exhibit A ¶ 18, 19, 27; Exhibit I

¶ 6.

        5.      At all times relevant to this action, Defendants were engaged in interstate commerce

or in an industry or activities that affect interstate commerce. Exhibit A ¶¶ 29, 34. The gross annual

volume of sales made by Defendants, in each year from 2018 to 2019, was not less than

$500,000. Exhibit A ¶ 28.

                                           Plaintiff Jose Severino




                                                  2
        Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 4 of 12


       6.      Plaintiff Jose Severino was employed by Defendants as a store keeper from

approximately November 14, 2014 until on or about February 26, 2020. (Exhibit A ¶¶ 32-33;

Exhibit I ¶¶ 4-5)

        7.     Plaintiff Severino’s work did not require discretion or independent judgment.

(Exhibit A ¶ 35)

        8.     From approximately November 14, 2014 until on or about September 15, 2016,

Plaintiff Severino worked from approximately 9:00 a.m. until on or about 12:00 a.m., Mondays

through Saturdays and from approximately 12:00 p.m. until on or about 9:00 p.m. on Sundays

(typically 99 hours per week). (Exhibit A ¶ 37; Exhibit I ¶ 9)

        9.     Throughout his employment, Plaintiff Severino was not paid any wages for his

work. (Exhibit A ¶ 40; Exhibit I ¶ 12)

        10.    Defendants did not provide Plaintiff Severino with any statement of wages together

with each wage payment. (Exhibit A ¶ 44; Exhibit I ¶ 13)

        11.    Defendants did not provide Plaintiff Severino with a written notice, in English or

in Arabic (his primary language), of his rate of pay, employer’s regular pay day, or any such other

information relating to his compensation. (Exhibit A ¶ 45; Exhibit I ¶ 14)

               II.    LEGAL AUTHORITY FOR WHY AN INQUEST WOULD BE

                                                UNNECESARY

        12.    Plaintiff maintains that the proof submitted herewith is sufficient on its own to

obviate the need for a hearing on damages.

        13.    Upon entry of a default, the court may award damages based upon evidence

submitted through affidavits and exhibits, or by an evidentiary hearing. Cement & Concrete

Workers Dist. Council Welfare Fund v. Metro Foundation Contractors, Inc., 699 F.3d 230, 234

(2d Cir. 2012). “While Rule 55(b)(2) permits the district court to conduct a hearing to determine


                                                 3
          Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 5 of 12


damages, such a hearing is not mandatory.” Id. “Together, ‘Rule 55(b)(2) and relevant case law

give district judges much discretion in determining when it is “necessary and proper” to hold an

inquest on damages.’” Id. (quoting Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir.

1993)).

          14.   For the case at bar, “there is no need for an inquest here.” Olvera v Los Taquitos

Del Tio Inc., 2015 US Dist LEXIS 75880, at *3 [EDNY June 11, 2015]. “Plaintiff's affidavit

constitutes adequate proof of his damages.” Id. “There is no point in having him appear to repeat

his hours and conditions of work as set forth in [the plaintiff’s] affidavit. Plaintiff has accurately

computed the … damages.” Id.

          15.   Based on the evidence Plaintiff put forward, damages, including unpaid wages

and overtime, liquidated damages, prejudgment interest, can be calculated and should be

awarded in the amount of $807,201.68, plus prejudgment interest and attorneys’ fees and costs.

See e.g. Herrara v 12 Water St. Gourmet Café, 2016 US Dist LEXIS 25565, at *12 [SDNY Feb.

29, 2016, No. 13-CV-4370 (JMF)(RLE)] (“a hearing is not necessary where extensive

documentary evidence is available”).

                III.    PLAINTIFF IS ENTITLED TO JUDGMENT BY DEFAULT

          16.   It is well settled that defendants who fail to file an answer or otherwise move in

respect to a complaint filed, are deemed to have admitted all of the well-pleaded allegations in the

complaint pertaining to liability. D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 107 (2d Cir.

2006) (“Rule 55 tracks the ancient common law axiom that a default is an admission of all well-

pleaded allegations against the defaulting party”) (citation omitted). Defendants have failed to file

an answer or otherwise respond to the Complaint, despite the time to do so having expired. Thus,

Plaintiff’s allegations are unchallenged, and consequently the Complaint and declarations attached

hereto establish Plaintiff’s right to default judgment.


                                                   4
         Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 6 of 12


         a.     Unpaid Minimum and Overtime Wages

          17.   When an employee is subject to both the federal and state wage laws, the employee

is entitled to the provisions of each law which provide the greater benefits. See e.g. Davis v 2192

Niagara St., LLC, 2016 US Dist LEXIS 98351, at *31, n 10 [WDNY July 26, 2016, No. 15-CV-

00429A[F]]; see also e.g. Copantitla v Fiskardo Estiatorio, Inc., 788 F Supp 2d 253, 290 [SDNY

2011].

          18.   At all times relevant to the FLSA claims in this action, the minimum wage rate

under the FLSA was $7.25 per hour. Employees must be paid one-and-one half times their regular

rate for each hour worked over forty (40) hours worked in a week. 29 U.S.C. § 207(a)(1). As of

December 31, 2016, the New York Minimum wage rate for small employers in New York City

was $10.50 per hour; it further increased to $12.00 per hour as of December 31, 2017; it further

increased to $13.50 per hour as of December 31, 2018; it further increased to $15.00 per hour as

of December 31, 2019. 12 N.Y.C.R.R. 142-2.1. New York’s rules on overtime explicitly

incorporate those of the FLSA, and thus require pay at one-and-one-half times the regular normal

rate for each hour over forty hours worked in a week. 12 N.Y.C.R.R. 142-2.2. The regular rate is

the rate an employee is regularly paid for each work hour. 12 N.Y.C.R.R. § 142-2.16.

          19.   Under the New York Minimum Wage Order for Miscellaneous Industries and

Occupations, “An employer shall pay an employee for overtime at a wage rate of one and one-half

times the employee's regular rate.” 12 NYCRR § 142-2.2; see also 29 U.S.C. § 207[a] [1].

          20.   Here, Plaintiff was not paid overtime at the rate of one-and-a-half times his regular

rate.    Defendants failed to pay Plaintiff any wages for the time he was employed with

Defendants. Here, Plaintiff was not only not paid overtime at the rate of one-and-a-half times his

regular rate. Rather, he was not paid at all for his wages.




                                                  5
       Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 7 of 12


        21.    In addition, under the New York Minimum Wage Order for Miscellaneous

Industries and Occupations, all employees are entitled to a spread of hours pay. The spread of

hours is the “interval between the beginning and end of an employee’s workday. The spread of

hours for any day includes working time plus time off for meals plus intervals off duty.” 12

N.Y.C.R.R. § 142-2.18.

        22.    Here, Defendants failed to pay Plaintiff one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours,

in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 142-3.4.

        23.    The onus is on an employer to maintain records of employees’ hours worked and

wages paid. 29 U.S.C. §211(c). 12 N.Y.C.R.R. 142-2.6. “In a FLSA case, in the absence of rebuttal

by [D]efendants, [P]laintiffs' recollection and estimates of hours worked are presumed to be

correct.” Zeng Liu v. Jen Chu Fashion Corp, 2004 U.S. Dist. LEXIS 35, *8 (S.D.N.Y. 2004). As

Defendants are in default and therefore produced no records, Plaintiff relies on his declaration to

substantiate the hours he worked and pay he received.

        24.    Accordingly, Plaintiff is entitled to $332,044.00 in unpaid minimum, overtime

wages, and spread of hours, from the Defendants. Exhibit H.

       b.      Violations of Wage Notice and Statement Requirements

       25.     Defendants never provided Plaintiff with a wage notice at the start of his

employment or annually, or a wage statement with each payment of wages as required by NYLL

§§ 195(1) and 195(3).

       26.     Plaintiff is therefore entitled to statutory damages in the maximum amount of

$5,000 under each section, for a total of $10,000.

       c.      Liquidated Damages




                                                6
        Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 8 of 12


        27.      The FLSA and NYLL provides for a liquidated damages award “‘unless the

employer proves a good faith basis to believe that its underpayment of wages was in compliance

with the law.’” McLean v. Garage Management Corp., 2012 U.S. Dist. LEXIS 55425 at *21

(S.D.N.Y. April 19, 2012) (quoting NYLL §198(1-a)). See 29 U.S.C. § 216[b] (“Any employer

who violates the provisions of section 206 or section 207 of this title shall be liable to the employee

or employees affected in the amount of their unpaid minimum wages, or their unpaid overtime

compensation, as the case may be, and in an additional equal amount as liquidated damages”);

Jiaren Wei v Lingtou Zhengs Corp., 2014 US Dist LEXIS 182325, at *1 [EDNY Dec. 3, 2014,

No. 13 CV 5164 [FB]]] (quoting N.Y. Lab. Law § 663[1])2.

        28.      This is the same as the FLSA’s good-faith standard for liquidated damages. In the

present matter, the Defendants have defaulted. Consequently, they cannot meet this burden. Until

April 9, 2011, liquidated damages under New York law were 25% of the unpaid wages. Since

April 9, 2011, they are 100% of the underpayments. N.Y. Lab. Law §663(1); see also Pinovi v.

FDD Enters., 13-cv-2800 (GBD), 2015 U.S. Dist. LEXIS 89154, *15 (S.D.N.Y. July 8, 2015).

        29.      Given the uncontroverted evidence, Defendants cannot meet their burden to

establish good faith. Accordingly, Plaintiff is entitled to liquidated damages, computed at 100%

of the unpaid minimum, overtime wages, and spread of hours as set forth in the damages

calculation annexed hereto as Exhibit H.

        30.      Accordingly, Plaintiff is entitled to liquidated damages of $347,548.00 on his

unpaid minimum, overtime wages, and spread of hours.

        d.       Statute of Limitations




2 The employer can make this award discretionary by a showing of good faith. 29 U.S.C. § 260. Since Defendants
are in default, they cannot meet this burden.


                                                       7
        Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 9 of 12


       31.        Plaintiff is entitled to a three-year limitations period under the FLSA and a six-year

limitations period under the NYLL. A willful violation triggers a three-year statute of limitations

for FLSA claims and a six-year statute of limitations for Plaintiff’s NYLL claims. 29 U.S.C. §

255(a); N.Y. Lab. Law §§ 198(3), 663(3). A violation is “willful” if the employer either knew or

showed “reckless disregard as to whether its conduct was prohibited by the statute.” McLaughlin

v. Richland Shoe Co., 286 U.S. 128, 133 (1988). Willfulness is also established when an employer

fails to investigate whether its compensation policy was legal. See Hardrick v. Airway Freights

Systems, Inc., 63 F. Supp. 2d 898, 904 [N.D.Ill. 1999]; Alvarez v. IBP, Inc., 339 F.3d 894, 909

[9th Cir. 2003], aff’d, 126 S.Ct. 514 [2005] (upholding the three-year statute of limitations because

employer was on notice of FLSA requirements but “took no affirmative action to assure

compliance” with them).

       32.        In the present matter, irrespective of a finding of willfulness3, the Plaintiff’s claims

are covered from the latter of either November 14, 2014, the earliest date of his employment to the

end of his employment with the Defendants (February 26, 2020).

         e.       Prejudgment Interest

       33.        Under N.Y. C.P.L.R. § 5004, prejudgment interest runs at the rate of nine percent

[9%] per annum simple interest. See Perero v. Food Jungle, Inc., No. 05 Civ 4347, 2006 WL

2708055, at *8 [E.D.N.Y. Aug. 7, 2006]. As to the date from which interest is to be calculated, the

statute states that “[w]here . . . damages were incurred at various times, interest [may] be computed




3 For the sake of completeness, it may be noted that Defendants are in default and therefore cannot oppose the
finding of willfulness. Defendants should have been aware of the existence of the FLSA and its overtime
requirements. Furthermore, even if Defendants did not know of the FLSA, Defendants’ actions are still willful
because there is no evidence that Defendants investigated whether their compensation policy was legal. See
Hardrick, 63 F. Supp. 2d at 904; Decraene v. Neuhaus (U.S.A.), Inc., 2005 U.S. Dist. LEXIS 10836 at *23-*24
[S.D.N.Y. 2005]; Doo Nam Yang v. ACBL Corp., 427 F. Supp. 2d 327, 340 [S.D.N.Y. 2005] (“A failure to pay is
‘willful’ when the employer knowingly, deliberately, or voluntarily disregards its obligation to pay wages”) (internal
quotations omitted).


                                                          8
      Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 10 of 12


. . . upon all of the damages from a single reasonable intermediate date.” N.Y. C.P.L.R. § 5001[b].

When claims that are reduced to judgment have arisen on different dates, the Court may compute

prejudgment interest from an appropriate single median date. See Perero, 2006 WL 2708055, at

*8; Koylum, Inc. v. Peksen Realty Corp., 357 F. Supp. 2d 593, 597 [E.D.N.Y.], aff’d in pertinent

part and vacated in part, 160 Fed.Appx. 91 [2d Cir. 2005].

      34.      Accordingly, prejudgment interest on unpaid minimum wages, overtime wages,

and spread of hours for Plaintiff is calculated from July 6, 2017 for a total of $102,105.60.

            f. Attorneys’ Fees and Costs

      35.      The FLSA and New York Labor Law both contain fee-shifting provisions for

actions to recover unpaid wages. 29 U.S.C. § 216(b) (“The court in such action shall, in addition

to any judgment awarded to the Plaintiff or Plaintiffs, allow a reasonable attorney’s fee to be paid

by the defendant, and costs of the action”); See N.Y. Labor Law § 663(1) (an employee may

recover costs and reasonable attorney’s fees).

      36.      Plaintiff incurred costs and attorneys’ fees in pursuing this action and seeks an

award of reasonable attorneys’ fees and costs. The attorneys’ fees and costs total $5,452.78

including a filing fee of $400.00 and fees associated with serving the Defendants with the

Summons and Complaint.

      37.      “The most useful starting point for determining the amount of a reasonable fee is

the number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.

This calculation provides an objective basis on which to make an initial estimate.” Arbor Hill

Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 186 [2d Cir. 2008].

Prior to Arbor Hill, this amount was known as the “lodestar” amount, which the Second Circuit

has suggested be known going forward as the “presumptively reasonable fee.” Id. at 183. It is “well

established that ‘any attorney ... who applied for court-ordered compensation in this Circuit ... must


                                                  9
      Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 11 of 12


document the application with contemporaneous time records ... specifying, for each attorney, the

date, the hours expended, and the nature of the work done.”’ Cesario v BNI Constr., Inc., 2008 US

Dist LEXIS 103155, at *19 [SDNY Dec. 15, 2008] (quoting N.Y. State Ass’n for Retarded

Children, Inc. v. Carey, 711 F.2d 1136, 1148 [2d Cir. 1983]). While reviewing the records, the

Court should make “a conscientious and detailed inquiry into the validity of the representations

that a certain number of hours were usefully and reasonably expended.” Lunday v. City of Albany,

42 F.3d 131, 134 [2d Cir.1994]. The inquiry should be focused on “whether, at the time the work

was performed, a reasonable attorney would have engaged in similar time expenditures.” Grant v.

Martinez, 973 F.2d 96, 99 [2d Cir. 1992] (citation omitted). However, in considering the records,

the Court should not “engage in ‘an ex post facto determination of whether attorney hours were

necessary to the relief obtained.”’ Cesario, 2008 U.S. Dist. LEXIS 103155, at *20 (quoting Grant,

973 F.2d at 99]). While the Court may exclude hours from the calculation that are “excessive,

redundant, or otherwise unnecessary,” Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S.Ct. 1933,

76 L.Ed.2d 40 [1983], “[t]here is no precise rule or formula for making these determinations,” Id.

at 436. Plaintiff’s attorney has submitted a compilation of contemporaneous time records for the

Court’s consideration on this motion. Exhibit K (Plaintiff’s counsel’s contemporaneous time and

cost records).

      38.        The Court should find that all attorney hours spent on this case were reasonable

under the circumstances and include every hour expended in its calculation of the presumptively

reasonable fee. With respect to figuring a reasonable hourly rate, the Second Circuit has held that

the term means “what a reasonable, paying client would be willing to pay.” Arbor Hill, 522 F.3dat

184. The rate should be “in line with those [rates] prevailing in the community for similar services

by lawyers of reasonably comparable skill, experience, and reputation.” Reiter v. MTA N.Y. City

Transit Auth., 457 F.3d 224, 232 [2d Cir. 2006] [citation omitted]. In considering the appropriate


                                                10
         Case 1:20-cv-07235-GHW Document 27-2 Filed 02/12/21 Page 12 of 12


rate, the Court may also use its own knowledge of the relevant market. See McDonald ex rel.

Prendergast v. Pension Plan of the NYSA-ILA Pension Trust Fund, 450 F.3d 91, 96-97 [2d Cir.

2006].

         39.    A breakdown of attorneys’ fees and costs incurred in filing the Complaint and

seeking default, in the form of this firm’s standard billing sheet is attached to the Faillace Dec. as

Exhibit K.

         g.     Additional Damages

         40.    Plaintiff also requests that the judgment provide that if any amounts remain unpaid

upon the expiration of ninety days following issuance of judgment, or ninety days after expiration

of the time to appeal and no appeal is then pending, whichever is later, the total amount of judgment

shall automatically increase by fifteen percent, as required by NYLL § 198(4).

               IV.     CONCLUSION

         41.    For the reasons stated above and in the accompanying affirmation, affidavit, and

exhibits, the Plaintiff’s application for a default judgment should be granted in its entirety.

Dated: New York, New York
       February 11, 2020
                                               MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               /S/ Michael Faillace
                                               Michael Faillace, Esq.
                                               MICHAEL FAILLACE & ASSOCIATES, P.C.
                                               One Grand Central Place
                                               60 East 42nd Street, Suite 4510
                                               New York, New York 10165
                                               Tel: (212) 317-1200
                                               Fax: (212) 317-1620
                                               Email: michael@faillacelaw.com
                                               Attorneys for Plaintiff




                                                 11
